DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 6-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Møller (US 10158960 B1).

With respect to claim 1, Møller discloses a first sound output control apparatus (fig.1 #102-1; fig.2 #202(1)), comprising: 
fig.4 #408; col.12 ln.1-21; 31-53 “computer readable memory”) configured to store first setting information associated with a sound output of the first sound output control apparatus (col.10 ln.20-29; pre-stored performance information #222 or “setting information” may be stored in a memory of each speaker device #202); 
a transmitter (fig.4 #402; col.12 ln.1-30 “communication interface”) configured to transmit the first setting information (col.4 ln.25-48 the performance information “setting information” of the first sound output control apparatus #102(1) may be transmitted to other speaker devices #102(2)); 
a receiver (fig.4 #402; col.12 ln.1-30 “communication interface”) configured to receive second setting information associated with a sound output of a second sound output control apparatus (fig.1 #102-2; fig.2 #202(2))(col.4 ln.25-48 second performance information “setting information” of other speakers such as a second sound output control apparatus #102(2) may be received by the first sound output control apparatus); and 
a controller (fig.4 #406; col.12 ln.7-8 “processor”) configured to: 
determine that a change in a setting of the first sound output control apparatus is required based on a comparison of the first setting information and the second setting information (col.4 ln.25-67; col.5 ln.1-28; the first and second performance values are compared to determine which speaker is a dominant speaker; wherein filter settings #118 are changed based on the results of the comparison, see col.5 ln.29-42); and 
control at least one of a sound pressure or a reproduction frequency range in which reproduction is performed by the first sound output control apparatus, wherein the control is based on the determination that the change in the setting of the first sound col.5 ln.29-42; col.6 ln.1-22; the filter settings are changed based on the results of the comparison, wherein the filter settings control sound pressures in different reproduction frequency ranges).

With respect to claim 2, Møller discloses the first sound output control apparatus according to claim 1, wherein 
the first setting information comprises at least one of first temperature information associated with a temperature of the first sound output control apparatus, first amplitude information associated with an amplitude of the first sound output control apparatus (col.4 ln.1-24; the performance information #114 may include information related to a performance of the devices at a particular frequency band, or volume/amplitude level), first power information associated with a remaining capacity of a power supply of the first sound output control apparatus, and first frequency range information associated with the reproduction frequency range of the first sound output control apparatus (col.4 ln.1-24; the performance information #114 may include information related to a performance of the devices at a particular frequency band, or volume/amplitude level), and 
the second setting information comprises at least one of second temperature information associated with the temperature of the second sound output control apparatus, second amplitude information associated with the amplitude of the second sound output control apparatus (col.4 ln.1-24; the performance information #114 may include information related to a performance of the devices at a particular frequency band, or volume/amplitude level), second power information associated with the col.4 ln.1-24; the performance information #114 may include information related to a performance of the devices at a particular frequency band, or volume/amplitude level).

With respect to claim 4, Møller discloses the first sound output control apparatus according to claim 2, wherein the controller is further configured to: 
change a gain of the first sound output control apparatus based on the first setting information and the second setting information, wherein 
the first setting information indicates information regarding the amplitude of the first sound output control apparatus, and 
the information regarding the amplitude indicates a gain set to be used to prevent a speaker of the first sound output control apparatus from exceeding a threshold amplitude; and control the sound pressure of the first sound output control apparatus based on the change in the gain of the first sound output control apparatus (col.6 ln.1-35; filter settings #118 are a gain set to be applied to each sound output apparatus, wherein settings limit the apparatuses to a defined volume level and frequency range).

With respect to claim 6, Møller discloses the first sound output control apparatus according to claim 2, wherein 
the second frequency information indicates that a specified reproduction frequency range in which the reproduction is performed is suppressed, and 
col.6 ln.1-35; the controller may suppress or enhance sound pressures in different frequency ranges of a reproduced audio signal based on the comparison of performance information of each sound output apparatus).

With respect to claim 7, Møller discloses the first sound output control apparatus according to claim 2, wherein 
the second frequency information indicates that a system includes a third sound output control apparatus (fig.2 #202(N); col.6 ln.65-67, col.7 ln.1-11) reproduces one of a low-frequency sound or a high-frequency sound (col.4 ln.25-60; based on the comparison a high or low-frequency range is determined that indicated an operating range of the sound output apparatuses), and 
the controller is further configured to suppress the reproduction frequency range for one of the low-frequency sound or the high-frequency sound reproduced by the first sound output control apparatus included in the system (col.6 ln.1-35; the controller may suppress or enhance sound pressures in different frequency ranges of a reproduced audio signal based on the comparison of performance information of each sound output apparatus).

With respect to claim 8, Møller discloses the first sound output control apparatus according to claim 7, wherein the controller is further configured to: 
col.5 ln.29-42; sound output devices may enter and leave the audio reproduction group #112, thereby initiating an update of filter settings #118); and 
return the suppressed reproduction frequency range to an unsuppressed state based on the detection that the third sound output control apparatus is removed from the system (col.6 ln.1-35; the controller may suppress or unsuppress sound pressures in different frequency ranges of a reproduced audio signal based on the comparison of performance information of each sound output apparatus, wherein the suppressed/unsuppressed states of frequency ranges are dependent upon the presence/performance information of each output apparatus).

With respect to claim 9, Møller discloses a sound output control method, comprising: 
storing, in a memory, first setting information associated with a sound output of a first sound output control apparatus (col.10 ln.20-29; pre-stored performance information #222 or “setting information” may be stored in a memory of each speaker device #202); 
transmitting, by the first sound output control apparatus, the first setting information (col.4 ln.25-48 the performance information “setting information” of the first sound output control apparatus #102(1) may be transmitted to other speaker devices #102(2)); 
receiving, by the first sound output control apparatus, second setting information associated with a sound output of a second sound output control apparatus (col.4 ln.25-48 second performance information “setting information” of other speakers such as a second sound output control apparatus #102(2) may be received by the first sound output control apparatus);
determining, by the first sound output control apparatus, that a change in a setting of the first sound output control apparatus is required based on a comparison of the first setting information and the second setting information (col.4 ln.25-67; col.5 ln.1-28; the first and second performance values are compared to determine which speaker is a dominant speaker; wherein filter settings #118 are changed based on the results of the comparison, see col.5 ln.29-42); and 
controlling, by the first sound output control apparatus, at least one of a sound pressure or a reproduction frequency range in which reproduction is performed by the first sound output control apparatus, wherein the control is based on the determination that the change in the setting of the first sound output control apparatus is required (col.5 ln.29-42; col.6 ln.1-22; the filter settings are changed based on the results of the comparison, wherein the filter settings control sound pressures in different reproduction frequency ranges).

With respect to claim 10, Møller discloses a non-transitory computer-readable medium having stored thereon computer-executable instructions which, when executed by a computer, cause the computer to execute operations, the operations comprising:
storing, in a memory, first setting information associated with a sound output of a first sound output control apparatus (col.10 ln.20-29; pre-stored performance information #222 or “setting information” may be stored in a memory of each speaker device #202); 
transmitting, by the first sound output control apparatus, the first setting information (col.4 ln.25-48 the performance information “setting information” of the first sound output control apparatus #102(1) may be transmitted to other speaker devices #102(2)); 
receiving, by the first sound output control apparatus, second setting information associated with a sound output of a second sound output control apparatus (col.4 ln.25-48 second performance information “setting information” of other speakers such as a second sound output control apparatus #102(2) may be received by the first sound output control apparatus);
determining, by the first sound output control apparatus, that a change in a setting of the first sound output control apparatus is required based on a comparison of the first setting information and the second setting information (col.4 ln.25-67; col.5 ln.1-28; the first and second performance values are compared to determine which speaker is a dominant speaker; wherein filter settings #118 are changed based on the results of the comparison, see col.5 ln.29-42); and 
controlling, by the first sound output control apparatus, at least one of a sound pressure or a reproduction frequency range in which reproduction is performed by the first sound output control apparatus, wherein the control is based on the determination that the change in the setting of the first sound output control apparatus is required (col.5 ln.29-42; col.6 ln.1-22; the filter settings are changed based on the results of the comparison, wherein the filter settings control sound pressures in different reproduction frequency ranges).

With respect to claim 11, Møller discloses the first sound output control apparatus according to claim 1, wherein the controller is further configured to determine that the setting of the first sound output control apparatus is to be changed based on whether a difference between the first setting information and the second setting information is greater than a threshold (col.6 ln.1-22; filter settings #118 are updated based on a the comparison of the performance values, where the comparison may result in a threshold of determining a dominant speaker at each individual frequency band; see col.5 ln.9-42).

With respect to claim 12, Møller discloses the first sound output control apparatus according to claim 1, wherein 
the receiver is further configured to receive third setting information associated with the sound output of the second sound output control apparatus, wherein the second setting information is received prior to the third setting information, and 
the controller is further configured to determine a change in a setting of the second sound output control apparatus based on a comparison of the second setting information and the third setting information (col.4 ln.25-48 performance information may be compared at each frequency band, therefor a plurality of setting information including at least third setting information, is compared to determine a dominant speaker at each frequency band).

With respect to claim 13, Møller discloses the first sound output control apparatus according to claim 1, wherein the controller is further configured to control one of the sound pressure or the reproduction frequency range based on the first setting information (col.6 ln.1-22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Møller (US 10158960 B1) in view of Family et al (US 10063968 B1).


change a gain of the first sound output control apparatus based on the first setting information and the second setting information, wherein 
the first setting information indicates a gain set to be used to control a temperature of a speaker of the first sound output control apparatus; and 
control the sound pressure of the first sound output control apparatus based on the change in the gain of the first sound output control apparatus.
Family discloses a sound output control apparatus (#130) comprising a controller (fig.2 #210) configured to change a gain of the apparatus based on setting information, the setting information indicating a gain set to be used to control a temperature of a speaker of the first sound output control apparatus, and control the sound pressure of the first sound output control apparatus based on the change in the gain of the first sound output control apparatus (col.17 ln.30-55 an overall volume (i.e. “gain set”) of the speaker may be decreased to control a temperature of a speaker (#240) of the apparatus).  
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to control the output volume of the apparatus of Møller based on a temperature of the speaker of apparatus, as performed by Family.  The motivation for doing so would have been to protect the speaker from damage caused by overheating. 


the first power information indicates that a voltage supplied to an amplifier of the first sound output control apparatus is changed, and
the controller is further configured to control an amplification factor of the amplifier of the first sound output control apparatus based on the supplied voltage.
Family discloses a sound output control apparatus (#130) comprising a controller (fig.2 #210) wherein power information indicates that a voltage supplied to an amplifier of the first sound output control apparatus is changed, and the controller is further configured to control an amplification factor of the amplifier of the first sound output control apparatus based on the supplied voltage (col.17 ln.30-67; col.18 ln.1-18 an amplification factor of the apparatus may be controlled based on available output power information).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to control the amplification provided by the apparatus of Møller based on an available amount of output power of apparatuses within the audio system, as performed by Family.  The motivation for doing so would have been to distribute processing power to apparatuses with available power, thereby preventing a reduction in audio quality. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/           Primary Examiner, Art Unit 2654